      Case 2:18-cv-00772-WKW-WC Document 9 Filed 12/10/18 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

JAMES MCCONICO, JR.,                     )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )      CASE NO. 2:18-CV-772-WKW
                                         )
WAL-MART STORES INC., and                )
CEOs MIKE DUKE and BILL                  )
SIMON,                                   )
                                         )
            Defendants.                  )

                              FINAL JUDGMENT

      In accordance with the prior proceedings, opinions, and orders of the court, it

is the ORDER, JUDGMENT, and DECREE of the court that this action is

DISMISSED without prejudice.

      The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment pursuant to Federal Rule of Civil Procedure 58.

      DONE this 10th day of December, 2018.

                                           /s/ W. Keith Watkins
                                  CHIEF UNITED STATES DISTRICT JUDGE
